DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims / Amendments
	This office action is in response to applicant’s amendment filed 07/01/2021.
Claims 1- 11, 12-20 are presently pending with claims 14-20 being withdrawn (claims 1, 10, 14 are independent claims). 
Election/Restrictions
Applicant’s election without traverse of Group I (apparatus), claims 1-13 in the reply filed on 02/03/2021 was earlier acknowledged.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination maybe expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.    As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
8.    This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
“energy source” in claims 2, 5-6, 8.
9.    Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For the purposes of examination,
 “energy source” shall be interpreted to imply ultraviolet ("UV") source, remote RF plasma, capacitively coupled plasma, inductively coupled plasma, transformer coupled plasma 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
10. For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 6 -9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becknell et al (US 2004/0238123){hereinafter Becknell} in view of Dahm (US 2011/0195202), and alternately in view of Herbert et al (US 2014/0262033){hereinafter Herbert}.
Regarding Claim 1: Becknell teach a system for processing a substrate, comprising: 
a chamber 16 (processing chamber – Fig. 1 and 0035);
a vacuum foreline 170 (exhaust conduit – Fig. 1 and 0047) that connects a vacuum pump 176 (Fig. 1 and 0062) to the chamber; 
a reaction chamber (portion of conduit 170 where plasma is generated by afterburner assembly – Fig. 1 and 0061) fluidly coupled with and positioned along the vacuum foreline 170 in between the vacuum pump 176 and the chamber 16; and
a reactive gas supply system 180, 182 (Fig. 1 and 0061), comprising:
at least one reactive gas source 182 (gas source – 0061);
an inlet line 180 (gas inlet – 0061) that fluidly couples the at least one reactive gas source 182 to the vacuum foreline 170 (Fig. 1).

an energy source connected to the at least one reactive gas source:
at least one valve connected to the inlet line to control the flow of a reactive gas from the at least one reactive gas source into the vacuum foreline, wherein,
the at least one valve is disposed between the at least one reactive gas source and the reaction chamber.
Dahm teach a deposition apparatus comprising:
a valve 189 (chamber foreline valve – Fig. 1 and 0017) to control flow between a deposition chamber 101 (process chamber – Fig. 1 and 0014, 0015), and a vacuum foreline (pipe line connecting chamber 101 and vacuum pump 178 (Fig. 1); and
at least one valve 187, 188 (valve, control valve – Fig. 1 and 0016) connected to inlet line 181 (0016) to control the flow of a reactive gas (oxygen – 0016) from the at least one reactive gas source 102 (oxygen containing source – Fig. 1 and 0015) into the vacuum foreline (Fig. 1). Dahm also teach the oxygen gas (supplied by reactive gas source 102) may be ionized or oxygen radicals be formed by use of a remote plasma source to enhance efficiency of reaction of reactive materials (0015).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide a valve to control flow between the deposition chamber and the vacuum foreline; and also provide at least one another valve connected to the inlet line to control the flow of a reactive gas from the at least one reactive gas source into the vacuum foreline in view of teaching by Dahm in the apparatus of Becknell as known parts for exhausting 
Further, it would also have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide an energy source (remote plasma source) connected to the reactive gas source in view of teaching by Dahm in the apparatus of Becknell as to enable ionize the reactive gas and obtain enhanced efficiency of reaction of reactive materials (0015 - Dahm).
Furthermore, considering that Becknell teach reaction chamber (portion of conduit 170 where plasma is generated by afterburner assembly – Fig. 1 and 0061) fluidly coupled with and positioned along the vacuum foreline 170), and Dahm teach a valve 187 connected between reactive gas source 102 and foreline 177 (reaction chamber where oxygen reacts with residual silicon material), it would be obvious to provide the at least one valve between the reactive gas source and the reaction chamber in the modified apparatus of Becknell in view of Dahm to enable control supply of reactive gas to the reaction chamber during treatment of exhaust gases in the foreline.
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the at least one valve between the reactive gas source and the reaction chamber in the modified apparatus of Becknell in view of Dahm to enable control supply of reactive gas to the reaction chamber during treatment of exhaust gases in the foreline.
Alternately, Herbert teach a plasma apparatus comprising a valve 136 (control valve – Fig. 1 and 0018) disposed between a reactive gas source 115 (gas source) and a reaction chamber 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the at least one valve between the reactive gas source and the reaction chamber in view of teaching by Herbert in the apparatus of Becknell in view of Dahm to enable control supply of reactive gas to the reaction chamber during treatment of exhaust gases.
Further, though taught by the cited prior art, claim limitations “deposition” , “reactive gas” are related functional limitations and since the structure of prior art teach all structural limitations of the claim the same is considered capable of meeting the functional limitations, considering the teachings of Becknell and Dahm, as also explained above.
Furthermore, it has been held:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1847 (Bd. Pat. App. & Inter. 1987).

Regarding Claim 2: Becknell in view of Dahm (and alternately in view of Herbert) teach an energy source 183 (RF coil – for inductively excite a gas mixture – Fig. 1 and 0062) coupled with the vacuum foreline 170 (Fig. 1, Becknell).
Regarding Claim 3: Becknell in view of Dahm (and alternately in view of Herbert) teach the reactive gas source 182 is an oxygen (O2) gas source (0061, Becknell).

Regarding Claim 6: Becknell in view of Dahm (and alternately in view of Herbert) teach an energy source 222, 224 (RF power source, remote plasma source, – Fig. 2 and 0021, 0022, Dahm) coupled with the deposition chamber 200 (Fig. 2).
Regarding Claim 7: Becknell in view of Dahm (and alternately in view of Herbert) teach the inlet line 180 and the vacuum foreline 170 join   at a location on the vacuum foreline 170 that is upstream of the vacuum pump 176 (Fig. 1, Becknell).
Regarding Claims 8, 9: Becknell in view of Dahm (and alternately in view of Herbert) teach an energy source 183, 186 (RF coil, RF generator – Fig. 1 and 0063, Becknell){that generate an inductively coupled plasma – 0062) +coupled with the reaction chamber (as also regards claim 9}.

Claim 5 is /are rejected under 35 U.S.C. 103 as being unpatentable over Becknell et al (US 2004/0238123){hereinafter Becknell} in view of Dahm (US 2011/0195202), and alternately in view of Herbert et al (US 2014/0262033){hereinafter Herbert} as applied to claims 1-4, 6-9 and further in view of Cox et al (US 2015/0255256){hereinafter Cox}.
Regarding Claim 5: Becknell in view of Dahm (and alternately in view of Herbert) teach all limitations of the claim including reactive gas supply system connected to a remote plasma source but do not explicitly teach an energy source couple with the inlet line.
Cox teach an abatement system comprising an energy source 100 (remote plasma source – Fig. 1A and 0026) coupled with the inlet line (unnumbered pipe lines connecting the gas sources 114, 115 with the foreline 192 – Fig. 1) {0023}.
. 

Claims 10, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becknell et al (US 2004/0238123){hereinafter Becknell} in view of Dahm (US 2011/0195202), and Dickinson et al (US 2011/0135552){hereinafter Dickinson}.
Regarding Claim 10: Becknell teach a system for processing a substrate, comprising: 
a chamber 16 (processing chamber – Fig. 1 and 0035) comprising a chamber exhaust (opening in bottom wall of chamber , coupled by an exhaust conduit 170 with a vacuum system 176 – Fig. 1 and 0061);
a vacuum foreline 170 (exhaust conduit – 0061) that connects a vacuum pump 176 to the chamber; 
a plasma source 178 (afterburner assembly – Fig. 1 and 0061) comprising a plasma source exhaust {throttle valve, foreline valve, vacuum pump (not shown – 0062)} positioned directly inline (and downstream of afterburner assembly 178) with the vacuum foreline 170 (Fig. 1);
an exhaust conduit (portion of conduit 170 disposed down stream of afterburner assembly – Fig. 1) coupling the plasma source 178 to a pump 176; and 
a reactive gas supply system 180, 182 (Fig. 1 and 0061), comprising:
at least one reactive gas source 182 (0061);

Becknell do not explicitly teach the chamber is a deposition chamber; 
wherein the plasma source is selected from a remote RF plasma source, a capacitively coupled plasma source, a transformer coupled plasma source, or a combination thereof; and 
at least one valve connected to the inlet line to control the flow of a reactive gas from the at least one reactive gas source into the vacuum foreline.
Dahm teach a deposition apparatus comprising:
at least one valve 187, 188 (valve, control valve – Fig. 1 and 0016) connected to inlet line 181 (0016) to control the flow of a reactive gas (oxygen – 0016) from the at least one reactive gas source 102 (oxygen containing source – Fig. 1 and 0015) into the vacuum foreline (Fig. 1).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide at least one valve connected to the inlet line to control the flow of a reactive gas from the at least one reactive gas source into the vacuum foreline in view of teaching by Dahm in the apparatus of Becknell as known parts for exhausting and effluent treatment used in plasma processing apparatus to enable control pressure during substrate processing, and provide controlled supply of reactive gas for treating effluent gases.
Further, Dickinson teach a plasma source 104 that can be a remote plasma source or IPS (where plasma is created in the foreline conduit, or capacitively coupled plasma source (0021).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the plasma source as a  remote plasma source or a capacitvely coupled plasma source in view of teaching by Dickinson in the apparatus Becknell in 
Further, though taught by the cited prior art, claim limitations “deposition” , “reactive gas” are related functional limitations and since the structure of prior art teach all structural limitations of the claim the same is considered capable of meeting the functional limitations, considering the teachings of Becknell and Dahm, as also explained above (relevant case law already cited above.
Regarding Claim 12: Becknell in view of Dahm and Dickinson teach the reactive gas source 182 is an oxygen (O2) gas source (0061, Becknell).
Regarding Claim 13: Becknell in view of Dahm and Dickinson teach the deposition chamber is a vacuum-assisted deposition chamber (0014, 0015, Dahm).

Claims 10, 12 -13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al (US 2015/0255256){hereinafter Cox} in view of Herbert et al (US 2014/0262033) {hereinafter Herbert} and Dickinson et al (US 2011/0135552){hereinafter Dickinson}.
Regarding Claim 10: Cox teach a system for processing a substrate, comprising: 
a deposition chamber 190 (vacuum processing chamber – Fig. 1A and 0020), comprising a chamber exhaust 191 (Fig. 1A and 0021);
a vacuum foreline 192 (0021) that connects a vacuum pump  (part of 196 – 0021) to the deposition chamber 190; 
a plasma source 100 comprising a plasma source exhaust (opening towards 117, 194 – Fig. 1A) and positioned directly inline with the vacuum foreline 192 (Fig. 1A);
an exhaust conduit 194 coupling the plasma source 100 to a pump 196 (Fig. 1A); and 

at least one reactive gas source 114 (0023);
an inlet line (unnumbered pipe line that couples the at least one reactive gas source 114 to the vacuum foreline 192 (Fig. 1A and 0023); and
Cox do not explicitly teach at least one valve connected to the inlet line to control the flow of a reactive gas from the at least one reactive gas source into the vacuum foreline, and
the plasma source is selected from a remote RF plasma source, a capacitively coupled plasma source, a transformer coupled plasma source, or a combination thereof.
Herbert teach a plasma apparatus comprising a process chamber 105 (Fig. 1 and 0014) and at least one valve 125 (control valve – 0020) connected to an inlet line 120 (conduit – 0020) to control the flow of a reactive gas from the at least one reactive gas source 115 (gas source – 0020) into the vacuum foreline 110 (Fig. 1 and 0020).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide at least one valve connected to the inlet line to control the flow of a reactive gas from the at least one reactive gas source into the vacuum foreline in view of teaching by Herbert in the apparatus of Cox as a known part for providing controlled supply of reactive gas for treating effluent gases.
Further, Dickinson teach a plasma source 104 that can be a remote plasma source or IPS (where plasma is created in the foreline conduit, or capacitively coupled plasma source (0021).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the plasma source as a remote plasma source or a capacitvely coupled plasma source in view of teaching by Dickinson in the apparatus of Cox in 
Further, though taught by the cited prior art, claim limitations “deposition” , “reactive gas” are related functional limitations and since the structure of prior art teach all structural limitations of the claim the same is considered capable of meeting the functional limitations, considering the teachings of Becknell and Dahm, as also explained above (relevant case law already cited above).
Further, though taught by the cited prior art, claim limitation “deposition” is a functional limitation and since the structure of prior art teach all structural limitations of the claim the same is considered capable of meeting the functional limitation, considering that Dahm teach the apparatus includes a deposition chamber 0012, 0014){relevant case law already cited above}.
Regarding Claim 12: Cox teach the reactive gas source 114 is an oxygen (O2) gas source (0029).
Regarding Claim 13: Cox teach the deposition chamber is a vacuum-assisted deposition chamber (0020).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



i) Claims 10, 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 13, 15 of U.S. Patent No.  10,889,891 in view of Becknell et al (US 2004/0238123){hereinafter Becknell}, Dahm (US 2011/0195202) and Dickinson et al (US 2011/0135552){hereinafter Dickinson}.
Claims 8, 13, 15 of the patent teach substantially all limitations of claims 10, 11 of the instant application except the plasma source is positioned directly in-line with the vacuum fore-line, 
wherein the plasma source is selected from a remote RF plasma source, a capacitively coupled plasma source, a transformer coupled plasma source, or a combination thereof;  
a valve to control flow between the deposition chamber and the vacuum foreline; and
at least one valve connected to the inlet line to control the flow of a reactive gas from the at least one reactive gas source into the vacuum foreline.
Becknell is discussed above. Becknell teach a plasma source 178 (afterburner assembly – Fig. 1 and 0061) comprising a plasma source exhaust {throttle valve, foreline valve, vacuum pump (not shown – 0062)} positioned directly inline (and downstream of afterburner assembly 178) with the vacuum foreline 170 (Fig. 1).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to position the plasma source directly in-line with the vacuum fore-line in view of teaching by Becknell in the apparatus of claims 8, 13, 15 of the patent as a known alternate location of plasma source used for effluent treatment in a plasma processing system. gas. 
Further, Dahm teach a deposition apparatus comprising:

at least one valve 187, 188 (valve, control valve – Fig. 1 and 0016) connected to inlet line 181 (0016) to control the flow of a reactive gas (oxygen – 0016) from the at least one reactive gas source 102 (oxygen containing source – Fig. 1 and 0015) into the vacuum foreline (Fig. 1).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide a valve to control flow between the deposition chamber and the vacuum foreline; and further at least one valve connected to the inlet line to control the flow of a reactive gas from the at least one reactive gas source into the vacuum foreline in view of teaching by Dahm in the apparatus of claims 8, 13, 15 of the patent in view of Becknell as known parts for exhausting and effluent treatment used in plasma processing apparatus to enable control pressure during substrate processing, and provide controlled supply of reactive gas for treating effluent gases.
Furthermore, Dickinson teach a plasma source 104 that can be a remote plasma source or IPS (where plasma is created in the foreline conduit, or capacitively coupled plasma source (0021).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the plasma source as a remote plasma source or a capacitvely coupled plasma source in view of teaching by Dickinson in the apparatus of claims 8, 13, 15 of the patent in view of Becknell in view of Dahm as a known alternatives of types of plasma source used for treatment of exhaust gases used in plasma processing apparatus. 


ii) Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 7 of U.S. Patent No.  9, 240, 308 in view of Becknell et al (US 2004/0238123){hereinafter Becknell}, Dahm (US 2011/0195202) and and Dickinson et al (US 2011/0135552){hereinafter Dickinson}.
Claims 6, 7 of the patent teach substantially all limitations of claim 10 of the instant application except the chamber is a deposition chamber, the foreline connects the chamber to a vacuum pump, the plasma source is positioned directly in-line with the vacuum fore-line, wherein the plasma source is selected from a remote RF plasma source, a capacitively coupled plasma source, a transformer coupled plasma source, or a combination thereof;  
a valve to control flow between the deposition chamber and the vacuum foreline; and
at least one valve connected to the inlet line to control the flow of a reactive gas from the at least one reactive gas source into the vacuum foreline.
Becknell is discussed above. Becknell teach a vacuum foreline 170 (exhaust conduit – Fig. 1 and 0047) that connects a vacuum pump 176 (Fig. 1 and 0062) to the chamber; 
a plasma source 178 (afterburner assembly – Fig. 1 and 0061) comprising a plasma source exhaust {throttle valve, foreline valve, vacuum pump (not shown – 0062)} positioned 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to position the foreline connected between the chamber and a vacuum pump, and plasma source directly in-line with the vacuum fore-line in view of teaching by Becknell in the apparatus of claims 6, 7 of the patent as known structures used in plasma processing apparatus for effluent treatment.
Further, Dahm teach a deposition apparatus comprising:
a valve 189 (chamber foreline valve – Fig. 1 and 0017) to control flow between a deposition chamber 101 (process chamber – Fig. 1 and 0014, 0015), and a vacuum foreline (pipe line connecting chamber 101 and vacuum pump 178 (Fig. 1); and
at least one valve 187, 188 (valve, control valve – Fig. 1 and 0016) connected to inlet line 181 (0016) to control the flow of a reactive gas (oxygen – 0016) from the at least one reactive gas source 102 (oxygen containing source – Fig. 1 and 0015) into the vacuum foreline (Fig. 1).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide a valve to control flow between the deposition chamber and the vacuum foreline; and further at least one valve connected to the inlet line to control the flow of a reactive gas from the at least one reactive gas source into the vacuum foreline in view of teaching by Dahm in the apparatus of claims 6, 7 of the patent in view of Becknell as known parts for exhausting and effluent treatment used in plasma processing apparatus to enable control pressure during substrate processing, and provide controlled supply of reactive gas for treating effluent gases.

It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the plasma source as a remote plasma source or a capacitvely coupled plasma source in view of teaching by Dickinson in the apparatus of claims 6, 7 of the patent in view of Becknell in view of Dahm as a known alternatives of types of plasma source used for treatment of exhaust gases used in plasma processing apparatus. 
Further, though taught by the cited prior art, claim limitations “deposition” , “reactive gas” are related functional limitations and since the structure of prior art teach all structural limitations of the claim the same is considered capable of meeting the functional limitations, considering the teachings of Becknell and Dahm, as also explained above (relevant case law already cited above.
Further, claim limitation “deposition” is a functional limitation and since the structure of prior art teach all structural limitations of the claim the same is considered capable of meeting the functional limitation {relevant case law already cited above}.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10 have been considered but are moot because of new ground of rejection necessitated due to claim amendments. Reference by Herbert (previously cited for claim 10 rejection) when combined with Becknell and Dahm is considered to teach limitations of amended claim 1, as explained above. Further, new reference by Dickinson (US 2011/0135552) when combined with previously cited Becknell and Dahm, and 
Further, response to applicant’s arguments is given hereunder:
Applicant’s remarks that during interview held on 06/24/2021 it was agreed that proposed amendments provided herein appear to overcome the current grounds of rejection. Accordingly, independent claims 1 and 10, and claims dependent thereon are unobvious over the cited references.
Examiner respectfully responds that cited references have reviewed again and it is noted that amended claim 1 is still considered found over previously cited references (viz. Becknell and Dahm, and additionally in view of Herbert, as detailed under claim rejections. Further, claim 10 has been rejected over new reference by Dickinson (US 2011/0135552) when combined with previously cited Becknell and Dahm, as well as with previously cited Cox and Dickinson is considered to teach limitations of amended claim 10, as explained above. 
Further, as regards double patenting rejections, the same have been modified in view of claim amendment to claim 10.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

             /RAKESH K DHINGRA/                         Primary Examiner, Art Unit 1716